DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/21 has been entered.
 
Status of the Claims
Claims 1-8 of US application 16/876,667 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/10/21. Claim 1 was amended. Claims 1-8 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 9/10/21 containing amendments to the claims. Claims 1, 3, and 5-6 were amended. Claim 9 was newly added. Claims 1-9 are presently pending and presented for examination.

Response to Arguments
Regarding claim interpretation under 35 USC 112(f): Applicant's arguments filed 9/10/21 (hereinafter referred to as the “remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the term “suspension” in the limitation “suspension element” is an adequate structural modifier, and cites the Dictionary.com definition of the word “suspension” as basis for this assertion (See at least page 6 in the remarks). However, this argument is not persuasive since this definition refers to the entire “suspension system” of a vehicle, including “the arrangement of springs, shock absorbers, hangers, etc., in an automobile” (See at least page 6 in the remarks). Conversely, applicant’s claim merely recites “a suspension element” (emphasis added), that is to say, one element of such a suspension. As applicant’s cited definition of “suspension” indicates, the suspension may comprise “springs, shock absorbers, hangers” or even other components, so without further structural clarification as to which of these components is being referred to by the word “element”, the word “element” is rendered a generic placeholder performing the claimed function of “providing suspension system shock absorption”, as claimed by applicant. Applicant’s citation of paragraph [0007] of applicant’s specification does not change this fact, since in applicant’s cited portion of paragraph [0007], the “suspension element” is defined based on its functionality rather than its structure (See at least page 7 in the remarks).
Examiner would like to point out that there is sufficient structure in at least paragraph [0056] of applicant’s specification to perform the claimed function (Applicant discloses that “The subframes 41 are suspended from the chassis 9 by a suspension system 51 having a suspension element 49, shown as a hydraulic cylinder in the illustrated embodiment. With reference to Figure 10, each cylinder 49 may be connected to an accumulator 50 in the suspension system with the hydraulic fluid being provided from a source 54 by a hydraulic pump 52. At least one valve 70, 71, 72 regulates the hydraulic fluid in the suspension system 51. Other suspension elements such as airbags and shock absorbers may be used” [See at least 0056 in applicant’s specification]). Therefore, there is no rejection given on the basis of this 112(f) interpretation and it is not at all a barrier to furthering prosecution of the case. Examiner is merely obliged to clarify to applicant that this is how examiner is interpreting the claim limitation, pursuant to 35 USC 112(f) and MPEP 2181.
Regarding claim rejections under 35 USC 103: Applicant's arguments filed 9/10/21 with respect to Ito et al. (US 20160288829 A1) (“Ito”) in view of Lin et al. (US 20030125858 A1) (“Lin”) in further view of Ichimaru et al. (US 5364122 A) (“Ichimaru”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the amendments to the claims overcome the prior art of record because “Claim 1 has been amended to recite that the first and second modes of the suspension system control are selected by a control unit. As noted in the Office action, the switch of Lin [858] is selected by an operator, not be [sic] a control unit as recited in claim 1 as amended” (See page 12 in the remarks).
However, this argument is not persuasive since Lin teaches that the selection of the first mode (Lin teaches that the suspension control mode may be activated by the operator flipping the suspension control switch 1202 to the ON position, which then allows the suspension valves to open [See at least Lin, 0164-0165]. The state of the valves being open, or unlocked, may be regarded as applicant’s first mode) and second mode (Lin teaches that the suspension control mode may be deactivated by the operator flipping the suspension control switch 1202 to the OFF position, which keeps the suspension valves closed [See at least Lin, 0164-0165]. Lin teaches further details of the operation of these valves in at least [Lin, 0141]. The state of the valves being closed, or locked, may be regarded as applicant’s second mode) by the user, which correspond to enabling or disabling suspension shock absorption respectively, go through a controller (Lin teaches that controller 808 is utilized to lock, unlock, and actuate the suspension valves of the vehicle in order to actualize both the ON and OFF states of the suspension system control switch [See at least Lin, 0164-0165]). It will therefore be appreciated that, while the user chooses the mode via the switch, the controller is still performing selection of the mode by receiving input from the switch and controlling the suspension system of the vehicle accordingly. This may absolutely be regarded as selection of a mode by a controller under examiner’s broadest reasonable interpretation.
Applicant further argues that “The Office states that Ichimaru teaches supplying hydraulic fluid to the cylinders ‘in response to steering of the vehicle’ (page 12 of the Office action). Claim 1 has been amended to recite that the second mode (i.e., in which suspension system shock absorption is suspended) is implemented by the suspension system control during operation at vehicle speeds less than a threshold. None of Ito, Lin, nor Ichimaru disclose a mode in which suspension system shock absorption is suspended wherein the mode is implemented by a suspension system control during operation at vehicle speeds less than a threshold” (See page 14 in the remarks).
wherein the suspension system control implements the second mode during operation at vehicle speeds less than a threshold (Lin teaches that if the operator places the lockup control switch in the AUTOMATIC position, the suspension is locked whenever the vehicle falls below a predetermined speed [See at least Lin, 0194]. Lin further discloses structure and placement of the lockup control switch on one of the operator’s joystick, distinct from the suspension control switch [See at least Lin, 0044 and 0156]. Lin discloses that the suspension control switch and lockup control switch each have their own mode which may be utilized to independently lock the vehicle’s suspensions, this locked state being equivalent to applicant’s first mode [See at least Lin, 0164-0164 and 0194]).
For at least the above stated reasons, claim 1 is not allowable over the prior art of record.

Regarding claims 2-9, these claims are also not allowable over the prior art of record at least by virtue of their dependence from claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 of this application includes a claim limitations that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation is: “a suspension element capable of providing suspension system shock absorption”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Reviewing the specification, applicant discloses that, “The subframes 41 are suspended from the chassis 9 by a suspension system 51 having a suspension element 49, shown as a hydraulic cylinder in the illustrated embodiment. With reference to Figure 10, each cylinder 49 may be connected to an accumulator 50 in the suspension system with the hydraulic fluid being provided from a source 54 by a hydraulic pump 52. At least one valve 70, 71, 72 regulates the hydraulic fluid in the suspension system 51. Other suspension elements such as airbags and shock absorbers may be used” (See at least [0056] in applicant’s specification). To anyone of ordinary skill in the art, hydraulic cylinders and shock absorber comprise adequate possible 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1), hereinafter referred to as Ito and Lin, respectively.
Regarding claim 1, Ito discloses A self-propelled vehicle having a longitudinal axis (See at least Fig. 1 in Ito: Ito discloses a battery pack and electric motors powered by the battery pack [See at least Ito, 0023]) and comprising: 
a chassis (See at least Fig. 1 in Ito: Ito discloses that the vehicle comprises a vehicle frame 20 [See at least Ito, 0015-0016]); 
first and second rear drive wheels fixed to the chassis, each rear drive wheel being driven and controlled by a separate drive system (See at least Fig. 1 in Ito: Ito discloses that wheels 12L and 12R are driven and controlled by separate motors 4L and 4R, respectively [See at least Ito, 0018]); 
first and second front wheels each connected to the chassis, each front wheel being rotatably mounted about a rotational axis, pivotally connected about a vertical pivot axis at a swivel joint (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 [See at least Ito, 0028]); 
a control system to control a rate of rotation of the rear drive wheels, the control system being capable of controlling the rear wheels in at least a counter-steering mode in which the rear wheels rotate in opposite directions (Ito discloses that the right and left rear wheels 12 may be driven in opposite directions to allow the vehicle body 10 to spin-turn the vehicle around a center between the right and left wheels 12 [See at least Ito, 0028]) and a zero-turn steering mode in which one rear wheel is stationary while the other rear wheel rotates (Ito discloses that while either one of the right and left rear wheels 12 is driven at low speed approximate to zero, the other of the right and left rear wheels 12 is driven forward or reversely at high speed to turn the vehicle with a short turning radius [See at least Ito, 0028]).
However, Ito does not explicitly disclose the work vehicle wherein each front wheel is suspended by a suspension system comprising a suspension element capable of providing suspension system shock absorption and the vehicle further comprises a suspension system control operatively connected to the suspension element, the suspension system control having a first mode in which suspension system shock absorption is not suspended and a second mode in which suspension system shock absorption is suspended, wherein the first mode and second mode of the suspension system control are selected by a control unit; and
wherein the suspension system control implements the second mode during operation at vehicle speeds less than a threshold.
However, Lin does teach a self-propelled work vehicle wherein each front wheel is suspended by a suspension system comprising a suspension element capable of providing suspension system shock absorption (Lin teaches wherein the shock absorbers 138 can be electronically controlled automotive or truck-type shock absorbers in which an electrical signal transmitted to the shock absorber regulates the stiffness of the shock and/or the degree of damping provided by the shock absorber [See at least Lin, 0078]. Also see at least Fig. 11 in Lin: Lin teaches that cylinders 138 from Fig. 1 may be the double-acting dual-ported electrically controlled hydraulic cylinders 138 illustrated in FIG. 11 and that by providing intelligent control of the flow of fluid into and out of cylinders 138, and the connection between the cylinders and their associated springs (i.e. accumulators 1104) the ride of the skid steer vehicle can be optimized for a variety of operating conditions [See at least Lin, 0141-0142]. Lin further teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]) and the vehicle further comprises a suspension system control operatively connected to the suspension element (Lin teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]), the suspension system control having a first mode in which suspension system shock absorption is not suspended (Lin teaches that the suspension control mode may be activated by the operator flipping the suspension control switch 1202 to the ON position, which then allows the suspension valves to open [See at least Lin, 0164-0165]. The state of the valves being open, or unlocked, may be regarded as applicant’s first mode) and a second mode in which suspension system shock absorption is suspended (Lin teaches that the suspension control mode may be deactivated by the operator flipping the suspension control switch 1202 to the OFF position, which keeps the suspension valves closed [See at least Lin, 0164-0165]. Lin teaches further details of the operation of these valves in at least [Lin, 0141]. The state of the valves being closed, or locked, may be regarded as applicant’s second mode), wherein the first mode and second mode of the suspension system control are selected by a control unit (Lin teaches that controller 808 is utilized to lock, unlock, and actuate the suspension valves of the vehicle in order to actualize both the ON and OFF states of the suspension system control switch [See at least Lin, 0164-0165]); and
wherein the suspension system control implements the second mode during operation at vehicle speeds less than a threshold (Lin teaches that if the operator places the lockup control switch in the AUTOMATIC position, the suspension is locked whenever the vehicle falls below a predetermined speed [See at least Lin, 0194]. Lin further discloses structure and placement of the lockup control switch on one of the operator’s joystick, distinct from the suspension control switch [See at least Lin, 0044 and 0156]. Lin discloses that the suspension control switch and lockup control switch each have their own mode which may be utilized to independently lock the vehicle’s suspensions, this locked state being equivalent to applicant’s first mode [See at least Lin, 0164-0164 and 0194]). Both Lin and Ito teach structures for industrial vehicles. However, only Lin explicitly teaches where the front and rear wheels of the vehicle may be equipped with a suspension system control which perform shock absorption via electronic controls by pumping fluid into or out of hydraulic cylinders, and where the electronic suspension system may be locked or unlocked manually by a user flipping a switch, or automatically by the controller when the vehicle is moving slower than a certain speed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to also include an electronic shock absorption system with both manual and speed-based automatic controls, as in Lin. Doing so properly balances comfort of the driver with efficiency of the vehicle by allowing the vehicle to minimize jolting and discomfort to the driver at higher traveling speeds, while disabling the suspension control at lower speeds when this is not an issue. 

Regarding claim 3, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 further comprising: 
a cab (See at least [Lin, 0057]);
an operator station enclosed in the cab (Lin discloses that the vehicle’s operator may be enclosed in a heavy duty operator’s compartment [See at least Lin, 0057]).
Lin further teaches where the vehicle comprises an engine disposed behind the cab, the engine being carried by the chassis (See at least Fig. 1 in Lin: Lin discloses that an internal combustion engine 104 may be disposed behind cab 130 [See at least Lin, 0050]).
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to be powered by an engine, as in Lin, rather than by a battery, as in Ito. Anyone of ordinary skill in the art will appreciate that these two power sources may be substitutions for each other for purposes of ground vehicle propulsion.

Regarding claim 5, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 further comprising:
a cab;
an operator station enclosed in the cab, the cab being directly above the first and second front wheels (See at least Fig. 1 in Lin: Lin discloses that the heavy duty operator’s compartment 130 of the vehicle 100 may is located directly above the front wheels of the vehicle [See at least Lin, 0057]).

Regarding claim 6, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 further comprising:
a cab; and
an operator station being enclosed in the cab, the cab and operator station not being reversible (See at least Fig. 1 in Lin: Lin discloses that the heavy duty operator’s compartment 130 of the vehicle 100 may is located directly above the front wheels of the vehicle [See at least Lin, 0057]. It will be appreciated from Fig. 1 that the position of the cab relative to the vehicle body is fixed).

Regarding claim 7, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 wherein the first and second front wheels are caster wheels (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 [See at least Ito, 0028]).

Regarding claim 8, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 wherein the suspension system control is a valve (Ichimaru teaches that the suspension control is suspended via control of a discharge valve 5 [See at least Ichimaru, Col 4, lines 39-45]).

Regarding claim 9, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 further comprising an operator station forward of the rear drive wheels with at least a portion of the operator station overlapping the front wheels along the longitudinal axis (See at least Fig. 1 in Lin: Lin discloses that part of the heavy duty operator’s compartment 130 of skid steer vehicle 100 may extent over the front wheels of the vehicle from a point forward of the rear wheels [See at least Lin, 0057]). Both Lin and Ito teach structures for industrial vehicles. However, only Lin explicitly teaches where the vehicle’s operating compartment may be enclosed in a heavy duty cage and positioned farther forward to overlap at least partially with the front wheels of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to also encase the operator’s compartment in a heavy duty protective casing and position it farther forward, as in Lin. Anyone of ordinary skill in the art will appreciate that doing so both protects the operator from harm, and provides the operator with a useful view of the surrounding environment.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1) in further view of Viaud et al. (US 20070209530 A1), hereinafter referred to as Viaud.
Regarding claim 2, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1.
However, Ito does not explicitly disclose the self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler having a baling chamber.
a self- propelled baler (Viaud teaches that the vehicle may be a self-propelled baler [Viaud, 0006]) having a baling chamber (See at least claim 1 in Viaud). Both Viaud and Ito teach self-propelled work vehicles. However, only Viaud explicitly teaches where the self-propelled vehicle may be a baler.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the self-propelled vehicle of Ito a baler. Anyone of ordinary skill in the art will appreciate that a baler is an obvious example of a work vehicle which would implement the vehicle components of Ito.

Regarding claim 4, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 3.
However, Ito does not explicitly disclose the self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler having a baling chamber, the baling chamber being disposed behind the engine along the longitudinal axis.
However, Viaud does teach a self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler (Viaud teaches that the vehicle may be a self-propelled baler or baler towed by a self-propelled vehicle [Viaud, 0006]) having a baling chamber (See at least claim 1 in Viaud), the baling chamber being disposed behind the engine along the longitudinal axis (See at least Fig. 1 in Viaud: Viaud teaches that the baler may attach to the rear of a towing vehicle via towbar 22 [See at least Viaud, 0024]). Both Viaud and Ito teach self-propelled work vehicles. However, only Viaud explicitly teaches where the self-propelled vehicle may comprise a baler.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668